Rugg, C. J.
This is an action of tort to recover damages for personal injuries. There was evidence tending to show that the plaintiff, a passenger upon a train of the defendant, arrived at the station in Salem at a little after seven o’clock on a December morning; that she had in her hand a bag weighing with its contents about fifteen pounds, and was assisted to alight by the conductor; that she stepped upon the station platform and took a pace or two toward the rear of the train when she was struck violently in the back, fell and became “unconscious for a moment; that when she regained consciousness there was a baggage truck near her” which she had not seen before; that she had bruises along the back of her hip and elsewhere; that a truck of such height as to hit the plaintiff in the back or hip was being pushed along the platform by employees of the defendant in such direction that it might have struck the plaintiff from behind. There was other evidence tending to show that the truck was being pushed in the opposite direction and that the plaintiff stepped against it.
The plaintiff was entitled to the rights of a passenger while carefully leaving the train and platform. Young v. New York, New Haven, & Hartford Railroad, 171 Mass. 33.
Although there was some conflict in the evidence, there was ample support for a finding that whatever injury was sustained by the plaintiff arose from contact between her and the truck of *31the defendant. Whether it struck her in the back as she was on her way, or whether she collapsed and fell upon it, or whether she stepped against the side of it, were questions of fact, to prove any one of which there was sufficient evidence depending upon the credibility of witnesses and the rational inferences from the testimony. If the jury believed all the facts in evidence tending to sustain the plaintiff’s contentions, they might have found from definite facts, unaided by surmise, conjecture or speculation, that she was injured while in the exercise of due care by the negligence of the servants of the defendant. Keefe v. Boston & Albany Railroad, 142 Mass. 251, 257. Clark v. American Express Co. 197 Mass. 160.

Judgment on the verdict.